Citation Nr: 1732513	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative changes prior to May 22, 2012, and in excess of 20 percent from May 22, 2012, forward.

(The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity will be addressed in a separate decision at a later time. )


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1999 to May 2004, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A May 2013 rating decision increased the disability of the lumbosacral strain with degenerative changes of the lumbosacral spine from 10 percent to 20 percent disabling, effective May 22, 2012.

In December 2014, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In January 2015, the Board remanded the case for additional development.

The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity has also been perfected on appeal.  As the Veteran is awaiting the scheduling of a video-conference hearing before the Board on this issue, it will be addressed in a separate decision at a later time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided a VA examination in connection with his service-connected left knee and low back disability June 2016, which is fairly recent and contemporaneous in time.  Simultaneously, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, VA examination reports or record indicate that joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was not conducted nor an explanation given why such was not completed. Accordingly, new VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to update the Veteran's VA treatment records, dated from November 2015 forward.

2. After the above has been completed, schedule the Veteran for VA examinations to assess the current level of severity of his service-connected low back and left knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine, left knee, and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Ensure that the examination report(s) is adequate. If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

4. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




